                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                   UNITED STATES DISTRICT COURT
                                   7                                NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                         JAMES MCCURDY,
                                   9                                                      Case No. 17-01043 BLF (PR)
                                                          Plaintiff,
                                  10                                                      ORDER DENYING MOTION FOR
                                                   v.                                     EXTENSION OF TIME AS MOOT
                                  11

                                  12     M. RIVERO, et al.,
Northern District of California
 United States District Court




                                  13                      Defendants.
                                                                                          (Docket No. 156)
                                  14

                                  15

                                  16           Plaintiff, a California inmate, filed the instant pro se civil rights action pursuant to
                                  17   42 U.S.C. § 1983 against prison officials at various institutions, including Defendant Dr.
                                  18   B. Deal at San Quentin State Prison (“SQSP”). On September 10, 2019, the Court granted
                                  19   Defendant’s motion for summary judgment and dismissed Plaintiff’s Eighth Amendment
                                  20   deliberate indifference claim; judgment was entered the following day. (Docket Nos. 145,
                                  21   146.) On October 31, 2019, the Court denied Plaintiff’s motion to alter or amend
                                  22   judgment. (Docket No. 154.) Accordingly, Plaintiff’s motion to an extension of time to
                                  23   file a reply to Defendant’s opposition to his motion is DENIED as moot. (Docket No.
                                  24   156.) This order terminates Docket No. 156.
                                  25          IT IS SO ORDERED.
                                  26     Dated: _November 20, 2019_                        ________________________
                                                                                           BETH LABSON FREEMAN
                                  27
                                                                                           United States District Judge
                                       Order Denying Motion as Moot
                                  28   PRO-SE\BLF\CR.17\01043McCurdy_moot
